The above applicant having applied through letter for permission to see the papers of other candidates at the bar examination given in October, 1934, the court unanimously denied the application.
It appears from his correspondence and the communication of the State Bar Examiners that the applicant has examined his own questions and answers, and as to these makes no request. He desires to examine the papers of others who took the examination with him for the purpose of comparison.
This cannot be done.
The motion should be denied.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Motion denied. *Page 530